DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. In response to Applicant’s argument that Kodama fails to teach, suggest or  reasonably disclose that the first flap (31) is “moved”, the Examiner interprets the first flap as (32) which “moves” in conjunction with an operation of the transportation unit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a}{2) as being anticipated by Kodama (US 2015/0274477).
With regard to claim 1, Kodama discloses a recording device (1) comprising:
a first transportation path (R1) [Para. 0069] along which a medium (P) is transported;
a recording unit (8) [recording head; Para. 0069] configured to record on the medium on the first transportation path;
a second transportation path (R2) branching from the first transportation path;
a transportation unit [Fig. 2] configured to transport the medium along the first transportation path and the second transportation path;
a flap (32) located at a junction of the first transportation path and the second transportation path [Fig. 4] and configured to be moved to a first position to open the first transportation path [Fig. 4] and to a second position to close the first transportation path[ Fig. 5]; and
a driving section (not illustrated) [Para. 0063] configured to drive the transportation unit, wherein
after the medium passes the junction, the flap is positioned at the second position to come in contact with the medium traveling upstream along the first transportation path and guide the medium to the second transportation path [Fig. 6], and
the flap is moved to the first position in conjunction with an operation of the transportation unit [Para. 0026-0028].
With regard to claim 2, wherein the junction is located downstream of the recording unit on the first transportation path [Fig. 2], the transportation unit includes a discharge roller (26) located downstream of the junction on the first transportation path [Fig. 2], the discharge roller is configured to be rotated by a driving force (not illustrated) [motor; Para. 0063] of the driving section, and the flap is configured to be moved to the first position in conjunction with rotation of the discharge roller [Para. 0026-0028].
With regard to claim 3, further comprising a displacement member (31) configured to be moved in conjunction with the discharge roller [Fig. 4], wherein the flap is pushed by the displacement member to the first position [Fig. 4] .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2015/0274477), and further in view of Ohashi (US 2019/0300319).
With regard to claim 7, Kodama discloses a recording device (1) comprising:
a first transportation path (R1) [Para. 0069] along which a medium (P) is transported;
a recording unit (8) [recording head; Para. 0069] configured to record on the medium on the first transportation path;
a second transportation path (R2) branching from the first transportation path;
a transportation unit [Fig. 2] configured to transport the medium along the first transportation path and the second transportation path;
a flap (32) located at a junction of the first transportation path and the second transportation path [Fig. 4] and configured to be moved to a first position to open the first transportation path [Fig. 4] and to a second position to close the first transportation path[ Fig. 5]; and
a driving section (not illustrated) [Para. 0075], wherein
after the medium passes the junction, the flap is positioned at the second position to come in contact with the medium traveling upstream along the first transportation path and guide the medium to the second transportation path [Fig. 6], and
the flap being moved to the first position [Para. 0026-0028].
Kodama does not explicitly disclose the flap being biased by a spring force toward the second position and the flap being moved by a driving force of the driving section to overcome the spring force.
However, Ohashi teaches a flap (51) [Fig. 2] biased by a spring force (52) [torsion spring; Para. 0066] toward a second position to close a first transportation path and the flap being moved by a driving force of the driving section to overcome the spring force[Fig. 2]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the flap of Kodama with a torsion spring as taught by Ohashi in order to urge the flap to separate the medium from the transportation paths.  
With regard to claim 8, Kodama’s modified recording device discloses all the limitations of claim 7 and Kodama also discloses further comprising a displacement member (31) configured to be moved by a driving force of the driving section [Fig. 4], wherein the flap is pushed by the displacement member to the first position [Fig. 4].
With regard to claim 9, Kodama’s modified recording device discloses al the limitations of claim 8 and Kodama also discloses further comprising a transportation unit configured to transport the medium along the first transportation path and the second transportation path [Fig. 2], wherein the junction is located downstream of the recording unit on the first transportation path [Fig. 2], the transportation unit includes a discharge roller (26) located downstream of the junction on the first transportation path [Fig. 2], and the discharge roller is configured to be rotated by a driving force (not illustrated) [motor; Para. 0063] of the driving section.


Allowable Subject Matter
Claims 4-6 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5 are objected because the prior art does not teach or make obvious a driving section rotating a discharge roller to send a medium downstream along a first transportation path, and moves a displacement member to push a flap toward a first position. 
Claim 6 is objected to because the prior art does not teach or make obvious moving a flap to a first position when the driving section rotates a discharge roller to send the medium downstream along a first transportation path and moving the flap to a second position when the driving section rotates a discharge roller to send the medium upstream along a first transportation path.
Claims 10-11 are objected to because the prior art does not teach or make obvious a second gear meshed with a first gear that’s disposed on a shaft of a second discharge roller; the second gear is supported by a support shaft, rotatable by rotation of the second gear.

Claims 12-13 allowed.
Claims 12-13 are allowed because the prior art does not teach or make obvious a second gear meshed with a first gear that’s disposed on a shaft of a second discharge roller; the second gear is supported by a support shaft, rotatable by rotation of the second gear.  It is this combination of limitations, in combination with the other features and limitations of claim 12 that makes these claims allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/               Examiner, Art Unit 2853                                                                                                                                                                                         
/ERICA S LIN/               Primary Examiner, Art Unit 2853